TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 29, 2014



                                      NO. 03-12-00842-CV


                                    Austin Energy, Appellant

                                                 v.

    Trinity Universal Insurance Group the Real Party in Interest as Subrogee of the Named
                               Plaintiff Steven Spears, Appellee




           APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
           REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on June 29, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment. Therefore, the Court reverses the trial court’s judgment and remands the case

to the trial court for further proceedings. Each party shall pay the costs of the appeal incurred by

that party, both in this Court and the court below.

.